Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 11 August 2020 has been entered. Applicant’s amendment of the specification filed 8 August 2019 has been entered.

Election/Restriction
In the response received on 29 April 2021, Applicant elected, without traverse, the species of:
A-a)	wherein the joint is a synovial joint;
B)	wherein the synovial joint is a hinge joint;
C-a)	wherein the osteoarthritis is primary osteoarthritis;
D-b)	wherein the primary osteoarthritis is erosive osteoarthritis; and
E)	wherein the subject is human.
Claim 22 is cancelled. Claims 1-21 are pending and under examination to the extent they read on the elected species. Claims 1-14 and 17-21 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9, which depend from claim 7, recite “The method in treating osteoarthritis in the subject”, “wherein the subject has osteoarthritis”, “wherein the subject has been diagnosed with osteoarthritis”, and “wherein the diagnosis of osteoarthritis is in the or each joint to be treated”. However, claim 7 recites “A method for the prophylaxis or the treatment of erosive osteoarthritis”. It is unclear and indefinite whether the treatment is for a subject having osteoarthritis or erosive osteoarthritis.
Claim 10 recites “for example”, and claims 12, 18 and 19 recite “such as” and “preferably”. These terms render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
the Annexin A5 protein or composition”. There is insufficient antecedent basis for the “composition” recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a method for the prophylaxis or the treatment of osteoarthritis or erosive osteoarthritis in one or more joints in a subject, the method comprising administering to said subject Annexin A5 protein. Depending claim 18 further specifies that the Annexin A5 protein includes variants of human Annexin A5 or SEQ ID NO: 1, mammalian orthologues thereof, allelic or genetic variants thereof, functional analogues or variants thereof (e.g., those having at least 50% sequence 
The claims are broad and encompass a large genus of Annexin A5 polypeptides, however, the specification does not provide adequate written description and evidence of possession of the claimed genus. The specification provides human Annexin A5 protein, which amino acid sequence is set forth as SEQ ID NO: 1, with or without the N-terminal methionine. The specification describes that “a functional analogue, mutant or variant of Annexin A5 may be a protein wherein at one or more positions there have been amino acid insertions, deletions, or substitutions, either conservative or non-conservative, provided that such changes result in a protein whose basic properties to function in an equivalent manner to Annexin A5 have not significantly been changed.” (p. 34, lines 20-24). The specification, however, does not provide sufficient teachings where and what changes can be made to the protein to meet the requirement that the basic properties and functions are in an equivalent manner to Annexin A5. For example, Mukherjee et al. (Nuclear Medicine and Biology, 2006, Vol. 33(5):635-643) teaches 99mTc-labeled annexin V fragments for imaging cell death. A skilled artisan would not readily know whether such annexin V fragment-derived compound exhibits the properties and functions and is useful in the claimed method. The specification fails to provide sufficient teachings regarding the correlation of structure and function. One skilled in the art cannot envision the detailed structures of the encompassed genus of molecules. Therefore, the specification dos not satisfy adequate written description for the genus of molecules as claimed.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only the naturally occurring mammalian Annexin A5 protein or the human Annexin A5 protein set forth in SEQ ID NO: 1 with or without the N-terminal methionine, but not the full scope of the claimed variants, orthologues, analogues, fragments, and fusions of human Annexin A5, are adequately described in the disclosure.

Claims 1-14 and 17-21 are further rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for: a method for the treatment of osteoarthritis or erosive osteoarthritis in one or more joints in a subject, the method comprising administering to said subject a naturally occurring mammalian Annexin A5 protein, or the human Annexin A5 protein set forth in SEQ ID NO: 1 with or without the N-terminal methionine, does not reasonably provide enablement for using the broad genus of molecules as claimed, nor is enabled for prophylaxis of osteoarthritis, or prophylaxis of erosive osteoarthritis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As set forth above, the claims encompass the use of a large genus of Annexin A5 proteins, including variants of human Annexin A5 or SEQ ID NO: 1, mammalian orthologues thereof, allelic or genetic variants thereof, functional analogues or variants 
Further, the specification is not enabled for prophylaxis of osteoarthritis, or prophylaxis of erosive osteoarthritis. The specification describes that the term “prophylaxis” includes preventing the condition (for example, osteoarthritis) from occurring in a subject, i.e. stopping the subject from developing the condition (p. 13, lines 19-26). Thus, the claims encompass administering Annexin A5 protein to patients who do not have osteoarthritis. The specification does not show evidence of enablement for such prophylactic treatment. Tang et al. (Int. J. Oncol., 2017, Vol. 50(5):1839-1847) teaches that Annexin A5 has been shown to promote tumorigenesis and progression in a variety of cancers, including hepatocarcinoma, colorectal cancer and breast cancer (2nd paragraph in Introduction). It would be unpredictable whether administering Annexin A5 protein to a subject who does not have osteoarthritis may cause any detrimental effects (e.g., tumorigenesis) to a subject. Further, there is no evidence in the specification that the treatment can prevent osteoarthritis from occurring in a subject. Since the skilled artisan could not predictably know the outcomes of such 
Clearly, the instant specification does not enable one of skill in the art to use the broad genus of molecules for the prophylaxis or the treatment of osteoarthritis. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales et al. (WO 2014/197681 A1, Int’l. Pub. Date: Dec. 11, 2014).
Gonzales teaches intra-articular injection of a tin-117m attached to annexin V (also known as annexin A5) in a suitable sterile carrier, such as saline, into an affected joint to treat osteoarthritis [0004] [0011] [0013]. Gonzales showed the results of a study in which the tin-117m annexin V compound was injected into the synovial joint cavity in the arthritic knees of a rat model (p. 6, Table 2; p. 10, Table 6). Regarding claims 6 and 7, Gonzales meets the limitations as prophylactic treatment of erosive osteoarthritis.
Therefore, Gonzales anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (WO 2014/197681 A1).
The teachings of Gonzales are as set forth above. While Gonzales does not expressly teach that the patient is 45 or more years of age (claim 14), wherein the annexin A5 protein is administered at a concentration of at least 1 g/ml and at a volume of 1 ml or more (claims 17 and 20), and wherein the subject is treated separately, simultaneously, or sequentially with one or more of: lifestyle changes, medication, and surgery (claim 21), such modifications would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. One of ordinary skill in the art would have been motivated to use Gonzales’ method to treat osteoarthritis patients of 45 or more years of age, and include lifestyle changes (e.g., exercise and weight control) in the treatment plan. This leads to the reasonably expected success due to ordinary skill and common sense, not innovation. Regarding the concentration and volume of the annexin A5 protein to be administered (e.g., at a concentration of at least 1 g/ml and a volume of 1 ml or more) (claims 17 and 20), given that the level of skill in this art is very high, and that optimizing parameters, such as the concentration of a therapeutic agent and the volume injected In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (WO 2014/197681 A1), in view of Fioravanti et al. (Rheumatol. Int., 2009, Vol. 29:961-965).
Gonzales teaches as set forth above. Gonzales, however, does not teach treatment of a patient who has been diagnosed with erosive osteoarthritis (claims 6-9). 
Fioravanti teaches intra-articular injection of infliximab as a therapy for erosive osteoarthritis of the hands (see abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gonzales’ method to locally treat patients with erosive osteoarthritis in the hands. One of ordinary skill in the art would have been motivated to do so, because Gonzales teaches intra-articular injection of the tin-117m annexin V compound to an affected joint to treat osteoarthritis, and Fioravanti teaches that intra-articular injection of a therapy, i.e., infliximab, is effective in treatment of erosive osteoarthritis of the hands. Therefore, the combined teachings provide a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-18 of U.S. Patent No. 10,060,908.
A method of treating or reducing the risk of developing arthritis in a mammal, comprising administering to the mammal in need thereof a therapeutically effective amount of Annexin A5, wherein the arthritis is osteoarthritis or psoriatic arthritis.” Although the claims at issue are not identical, they are not patentably distinct from each other, because the essential features of the instant claims are present in the claims of the ‘908 patent. Accordingly, the claims of the ‘908 patent render the instant claims obvious.

Claims 1-14 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-22 and 27 of co-pending Application No. 16/045,937 (reference application).
Claim 15 of the ‘937 application recites “A method of treating or reducing the risk of developing arthritis in a mammal in need thereof, wherein said arthritis is psoriatic arthritis or osteoarthritis, said method comprising administering to the mammal a therapeutically effective amount of recombinant human Annexin A5 that inhibits the activity of oxidised cardiolipin (oxCL).” Although the claims at issue are not identical, they are not patentably distinct from each other, because the essential features of the instant claims are present in the claims of the ‘937 application. Accordingly, the claims of the ‘937 application render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 31, 2021